DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2016/0370579) in view of Lyu (2014/0254034).

Regarding claim 1, Cho discloses a camera lens (Figure 4), comprising a lens barrel (10, lens barrel), a first lens (23, lens), a second lens (24, lens) and a first light shielding sheet (341, light-shielding body), wherein the first lens, the first light shielding 
Cho fails to teach wherein the lens barrel has a first annular inclined surface. Cho and Lyu are related because both teach a camera lens.
Lyu discloses a camera lens wherein the lens barrel has a first annular inclined surface (Figure 4 depicts 310, lens barrel, to have the inner periphery to be inclined).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cho to incorporate the teachings of Lyu and provide wherein the first annular surface is inclined. Doing so would allow for easier manufacturing of an accurate camera lens by relieving alignment errors.

Regarding claim 2, the modified Cho discloses the camera lens according to claim 1, wherein the camera lens further comprises a third lens (22, lens) arranged on an object side of the first lens and located in the lens barrel (Figure 4), and a second light shielding sheet is arranged between the third lens and the first lens (33, light-shielding member).

Regarding claim 3, the modified Cho discloses the camera lens according to claim 2, wherein the camera lens further comprises a fourth lens (21, lens) arranged on 

Regarding claim 4, the modified Cho discloses the camera lens according to claim 3, wherein an outer edge of the object side of the third lens is provided with an annular recess (Figure 4, recess from the object side of 22, lens, towards the image side), and outer edge of an image side of the fourth lens is provided with an annular lug boss, and the annular lug boss is clamped in the annular recess (Figure 4, protrusion of 21, lens, which fits into the recess of 22, lens).

Regarding claim 5, the modified Cho discloses the camera lens according to claim 4, wherein the annular recess is defined by a side wall (recessed side wall of 22, lens, which receives the protruding side wall of 21, lens) and a bottom wall (horizontal wall of 22, lens, which is in direct contact with the horizontal wall of 21, lens), the side wall and the bottom wall are arranged outwards along a radial direction of the lens barrel (Figures 3 and 4), the side wall obliquely extends to the bottom wall in a manner of gradually away from a central line of the lens barrel (Figures 3 and 4, the recessed side wall of 22, lens, obliquely extends away from L, axis), and the annular lug boss has a second annular inclined surface attached to the side wall (protruding side wall of 21, lens, which is in direct contact with the recessed side wall of 22, lens).



Regarding claim 10, the modified Cho discloses the electronic device having image shooting function according to claim 9, wherein the electronic device is a mobile phone or a camera having image shooting function (Lyu: [0005]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2016/0370579) in view of Lyu (2014/0254034) as applied to claim 1 above, and further in view of Chou (2017/0045735).

Regarding claim 6, the modified Cho discloses the camera lens according to claim 5, but fails to teach wherein the camera lens further comprises a fifth lens arranged on an image side of the second lens and located in the lens barrel, and a fourth light shielding sheet is arranged between the second lens and the fifth lens. The modified Cho and Chou are related because each teach a camera lens.
Chou discloses a camera lens wherein the camera lens further comprises a fifth lens (Figure 9, 660, sixth lens element) arranged on an image side of the second lens and located in the lens barrel (Figure 9 depicts 660, sixth lens element, is on an image side of 650, fifth lens element), and a fourth light shielding sheet is arranged between the second lens and the fifth lens (651, light blocking member).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Cho to incorporate the general teachings of Chou and provide wherein the camera lens further comprises a fifth lens arranged on an image side of the second lens and located in the lens barrel, and a fourth light shielding sheet is arranged between the second lens and the fifth lens. Doing so would allow for improved imaging quality while reducing flaring or ghosting.

Regarding claim 8, the modified Cho discloses the camera lens according to claim 6, wherein the camera lens further comprises a pressure ring arranged on an image side of the fifth lens and located in the lens barrel (Chou: Figure 9, image side of 660, sixth lens element, includes a fixing ring (unlabeled)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2016/0370579) in view of Lyu (2014/0254034) and Chou (2017/0045735) as applied to claim 6 above, and further in view of Cho et al. (2015/0022896), hereafter referred to as Cho ’96.

Regarding claim 7, the modified Cho discloses the camera lens according to claim 6, but fails to teach wherein the camera lens further comprises a light shielding plate and a fifth light shielding sheet, and the light shielding plate and the fifth light shielding sheet are stacked between the fourth light shielding sheet and the fifth lens in sequence from the object side to the image side. The modified Cho and Cho ’96 are related because each teach a camera lens.
Cho ’96 discloses a camera lens wherein the camera lens further comprises a light shielding plate (Figure 2, 140, inside layer) and a second light shielding sheet (144, outside layer), and the light shielding plate and the second light shielding sheet are stacked between a first light shielding sheet and a lens in sequence from the object side to the image side (Figure 2 depicts 140, inside layer, is tacked between 142, outside layer, and 144, outside layer; Figure 1 depicts 14c, spacer, to be arranged between the last two lenses).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Cho to incorporate the general teachings of Cho '96 and provide wherein the camera lens further comprises a light shielding plate and a fifth light shielding sheet, and the light shielding plate and the fifth light shielding sheet are stacked between the fourth light shielding sheet and the fifth lens in sequence from the object side to the image side. Doing so would allow for improved reduction of a flare or ghost phenomenon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872